
	
		II
		110th CONGRESS
		1st Session
		S. 746
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 2, 2007
			Mr. Allard (for himself,
			 Mr. Hagel, Mr.
			 Brownback, Mr. Baucus,
			 Mr. Durbin, and Mr. Harkin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To establish a competitive grant program to
		  build capacity in veterinary medical education and expand the workforce of
		  veterinarians engaged in public health practice and biomedical
		  research.
	
	
		1.Short titleThis Act may be cited as the
			 Veterinary Public Health Workforce
			 Expansion Act of 2007.
		2.Competitive grants program
			(a)In GeneralThe Secretary of Health and Human Services
			 (referred to in this section as the Secretary) shall award
			 competitive grants to eligible entities for the purpose of improving public
			 health preparedness through increasing the number of veterinarians in the
			 workforce.
			(b)Eligible EntitiesTo be eligible to receive a grant under
			 subsection (a), an entity shall—
				(1)be—
					(A)a public or other nonprofit school of
			 veterinary medicine accredited by a recognized body or bodies approved for such
			 purpose by the Department of Education;
					(B)a public or nonprofit, department of
			 comparative medicine, department of veterinary science, school of public
			 health, or school of medicine that is accredited by a recognized body or bodies
			 approved for such purpose by the Department of Education and that offers
			 graduate training for veterinarians in a public health practice area as
			 determined by the Secretary; or
					(C)a public or nonprofit entity that conducts
			 recognized residency training programs for veterinarians that are approved by a
			 veterinary specialty organization that is recognized by the American Veterinary
			 Medical Association and that offers postgraduate training for veterinarians in
			 a public health practice area as determined by the Secretary; and
					(2)prepare and submit to the Secretary an
			 application, at such time, in such manner, and containing such information as
			 the Secretary may require.
				(c)Consideration of ApplicationsThe Secretary shall establish procedures to
			 ensure that applications under subsection (b)(2) are rigorously reviewed and
			 that grants are competitively awarded based on—
				(1)the ability of the applicant to increase
			 the number of veterinarians who are trained in specified public health practice
			 areas as determined by the Secretary;
				(2)the ability of the applicant to increase
			 capacity in research on high priority disease agents; or
				(3)any other consideration the Secretary
			 determines necessary.
				(d)PreferenceIn awarding grants under subsection (a)(1),
			 the Secretary shall give preference to applicants that demonstrate a
			 comprehensive approach by involving more than one school of veterinary
			 medicine, department of comparative medicine, department of veterinary science,
			 school of public health, school of medicine, or residency training program that
			 offers postgraduate training for veterinarians in a public health practice area
			 as determined by the Secretary.
			(e)Use of FundsAmounts received under a grant under this
			 subsection shall be used by a grantee to increase the number of veterinarians
			 in the workforce through—
				(1)paying the costs associated with
			 construction, the acquisition of equipment, and other capital costs relating to
			 the expansion of existing schools of veterinary medicine, departments of
			 comparative medicine, departments of veterinary science, or entities offering
			 residency training programs; or
				(2)paying the capital costs associated with
			 the expansion of academic programs that offer postgraduate training for
			 veterinarians or concurrent training for veterinary students in specific areas
			 of specialization.
				(f)DefinitionIn this section, the term public
			 health practice includes bioterrorism and emergency preparedness,
			 environmental health, food safety and food security, regulatory medicine,
			 diagnostic laboratory medicine, and biomedical research.
			(g)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this section, $300,000,000 for
			 fiscal year 2007, and $1,264,000,000 for the 9-fiscal-year period beginning
			 with fiscal year 2008. Amounts appropriated under this subsection shall remain
			 available until expended.
			
